Exhibit 10.2

RESTRICTED STOCK UNIT GRANT AGREEMENT

THIS RESTRICTED STOCK UNIT GRANT AGREEMENT (“Agreement”), made as of the     
day of                 , 2011 between LVB Acquisition, Inc. (the “Company”) and
                                         (the “Participant”).

WHEREAS, the Company has adopted and maintains the LVB Acquisition, Inc.
Restricted Stock Unit Plan (the “Plan”) to promote the interests of the Company
and its Affiliates and stockholders by providing the executives and key
employees of the Company and its Affiliates with an appropriate incentive to
encourage them to continue in the employ of the Company or an Affiliate and to
improve the growth and profitability of the Company; and

WHEREAS, the Plan provides for the Grant to Participants of Restricted Stock
Units to acquire shares of Common Stock;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Participant Restricted Stock Unit(s) (the “Restricted Stock Unit(s)”) with
respect to              shares of Common Stock.

2. Grant Date. The Grant Date of the Restricted Stock Unit hereby granted is
            .

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Restricted Stock
Unit Grant Agreement, the terms and conditions of the Plan, as interpreted by
the Board in its sole discretion, shall govern, unless explicitly provided to
the contrary in this Restricted Stock Unit Grant Agreement. All capitalized
terms used herein shall have the meaning given to such terms in the Plan.

4. Vesting Dates. The number of Restricted Stock Units that shall be vested and
no longer forfeitable at any time shall equal the lesser of (a) the number of
Restricted Stock Units that have become eligible to vest pursuant to
Section 4.1, and (b) the number of Restricted Stock Units that have become
eligible to vest pursuant to Section 4.2 (the date all such conditions have been
satisfied with respect to some or all of the Restricted Stock Units, the
“Vesting Date” with respect to such Restricted Stock Units), subject to the
application of the terms of Section 4.3. For the avoidance of doubt, no
Restricted Stock Units shall be vested and no longer forfeitable unless and
until such time as both the Time-Based Vesting Condition described in
Section 4.1 and the Liquidity Event Condition described in Section 4.2 have been
met.

4.1 Time-Based Vesting Condition. Twenty-five percent (25%) of the Restricted
Stock Units shall be eligible to vest on each of May 31, 2012, May 31,
2013, May 31, 2014, and May 31, 2015 provided that the Participant continues to
be Employed by the Company or an Affiliate on each such date (the “Time-Based
Vesting Condition”).



--------------------------------------------------------------------------------

4.2 Liquidity Event Condition. That number of Restricted Stock Units that shall
be eligible to vest and become non-forfeitable upon the occurrence of a
Liquidity Event (the “Liquidity Event Condition”) shall be determined as
follows:

(a) In the event of a Liquidity Event that results from the sale, transfer or
other disposition of the Initial Majority Stockholder Shares for cash, the
number of Restricted Stock Units that shall be eligible to vest and become
non-forfeitable shall equal the product of (i) the total number of Restricted
Stock Units held by the Participant and (ii) a fraction (x) the numerator of
which equals the number of the Initial Majority Stockholder Shares sold,
transferred or otherwise disposed in a Liquidity Event, and (y) the denominator
of which equals the total number of the Initial Majority Stockholder Shares;

(b) In the event of a Liquidity Event that results from either (1) the sale,
transfer or other disposition of assets of the Company or (2) other corporate
transaction, in each case in which the Majority Stockholder receives
distributions of cash, the number of Restricted Stock Units that shall be
eligible to vest and become non-forfeitable shall equal the product of (i) the
total number of Restricted Stock Units held by the Participant and (ii) a
fraction (x) the numerator of which equals the total amount of cash received by
the Majority Stockholders in respect of such transaction, and (y) the
denominator of which equals the Majority Stockholders’ aggregate cost basis in
the Initial Majority Stockholder Shares (as determined in good faith by the
Board);

provided, in each case that the Participant continues to be Employed by the
Company or an Affiliate on the date of such Liquidity Event. In addition to the
foregoing, any outstanding Restricted Stock Units which have not satisfied the
Liquidity Event Condition prior to May 31, 2016, shall be deemed to have met
such Liquidity Event Condition as of such date, provided that the Participant
continues to be Employed by the Company or an Affiliate on such date.

4.3 Accelerated Vesting on a Qualifying Termination. In the event that the
Participant experiences a Qualifying Termination, the Time-Based Vesting
Condition and the Liquidity Event Condition for all outstanding unvested
Restricted Stock Units granted to the Participant shall be deemed to have been
met as of the date of the Qualifying Termination.

5. Settlement.

5.1 Settlement Date. Vested Restricted Stock Units shall be settled on the
earlier of either (i) the achievement of the applicable Vesting Date or (ii) a
Qualifying Termination (the “Settlement Date”). As soon as reasonably
practicable following the Settlement Date, and in no event later than March 15
of the calendar year following the year in which the Settlement Date occurs, the
Company shall transfer to the Participant, in full and complete satisfaction of
all of the obligations of the Company and the rights of the Participant in
respect of such Restricted Stock Units, a number of shares of Common Stock,
registered in the Grantee’s name, equal to the number of such Restricted Stock
Units that are settled on and as of the Settlement Date.



--------------------------------------------------------------------------------

5.2 Conditions to Settlement. On or before the transfer of any shares of Common
Stock in settlement of vested Restricted Stock Units and as a condition to the
Participant’s right to receive any shares of Common Stock, the Participant shall
be required to enter into (or shall have previously entered into) the Management
Stockholders’ Agreement with respect to the shares of Common Stock to be
transferred upon such settlement. The shares of Common Stock so transferred
shall be deemed to be “Rollover Shares” for purposes of Section 3(b) of the
Management Stockholders’ Agreement.

5.3 Condition to Settlement; Satisfaction of Withholding Taxes.

(a) In General. Whenever shares of Common Stock are to be issued to the
Participant in settlement of vested Restricted Stock Units, the Participant
shall remit to the Company an amount in cash, by wire transfer of immediately
available funds or certified check, sufficient to satisfy any applicable U.S.
federal, state and local and non-U.S. tax withholding requirements.

(b) Alternative Methods to Satisfy Withholding Taxes. The Participant may pay up
to the minimum statutory tax withholding amount due in respect of any settlement
of vested Restricted Stock Units by requesting that the Company withhold shares
of Common Stock that would otherwise be issued to the Participant in connection
with such settlement of vested Restricted Stock Units.

(c) Notwithstanding the foregoing, the aggregate amount of such cash or the Fair
Market Value of any shares of Common Stock withheld, in either case, as of the
date of settlement of the Restricted Stock Units, must be equal to the full
minimum statutory tax withholding amount payable by the Participant in
connection with such settlement. No tax amount in excess of the minimum amount
required to be withheld under the applicable statutory tax provisions then in
effect may be satisfied by the Participant by having shares of Common Stock
withheld. Any shares of Common Stock withheld to satisfy the Participant’s
minimum statutory tax withholding obligations will be valued at the Fair Market
Value of such shares of Common Stock on the Settlement Date.

6. Expiration Date. The Restricted Stock Unit or such portion thereof that has
not yet become vested on the date the Participant’s Employment are terminated
for any reason (after giving effect to any acceleration pursuant to Section 4.3
hereof) shall expire on such date.

7. Registration. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of any shares of Common Stock to be
issued pursuant to the Plan or to effect similar compliance under any state
laws. Notwithstanding anything in this Agreement or the Plan to the contrary,
the Company shall not be obligated to cause to be issued or deliver any shares
of Common Stock pursuant to this Plan unless and until the Company is advised by
its counsel that the issuance and delivery of such shares of Common Stock is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which such shares of Common Stock
are traded. The Company may require, as a condition to the issuance or delivery
of any shares of Common Stock pursuant to the terms of this Agreement or the
Plan, that the Participant make such covenants, agreements and representations
as the Company deems necessary or advisable.



--------------------------------------------------------------------------------

8. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Restricted Stock Unit Grant Agreement, shall impair any such right,
power or remedy of such party nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or in any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Restricted Stock Unit Grant Agreement, or any waiver on the part of any party or
any provisions or conditions of this Restricted Stock Unit Grant Agreement,
shall be in writing and shall be effective only to the extent specifically set
forth in such writing.

9. Non-Transferability of Restricted Stock Units. The Participant may not
Transfer the any Restricted Stock Unit granted pursuant to this Agreement except
as expressly provided in Section 4.4 of the Plan.

10. Taxes. The Participant shall be responsible for any and all taxes incurred
by him under or in connection with this Agreement.

11. Representations.

11.1 Participant Representations. The Participant hereby represents and warrants
to the Company that: (a) the shares of Common Stock are being acquired for his
own account, for investment purposes only and not with a view to or in
connection with any distribution, reoffer, resale, public offering or other
disposition thereof not in compliance with the Securities Act and the rules and
regulations thereunder and any applicable United States federal or state
securities laws or regulations; (b) the Participant is an “accredited investor”
as defined in Rule 501(a) under the Securities Act; provided, that the Company
may, in its discretion and subject to compliance with all applicable securities
laws, waive the foregoing representation with respect to a limited number of
Participants; (c) the Participant, alone or together with his representatives,
possesses such expertise, knowledge, and sophistication in financial and
business matters generally, and in the type of transactions in which the Company
proposes to engage in particular; (d) the Participant has had access to all of
the information with respect to his shares of Common Stock that he or it, as the
case may be, deems necessary to make a complete evaluation thereof and has had
the opportunity to question the Company concerning such Shares of Common Stock;
(e) the Participant’s decision to acquire his Shares of Common Stock for
investment has been based solely upon the evaluation made by the Participant;
(f) the Participant has duly executed and delivered this Agreement; and (g) the
Participant’s authorization, execution, delivery, and performance of this
Agreement do not conflict with any other agreement or arrangement to which the
Participant is a party or by which it is bound.

11.2 Truth of Representations and Warranties. The Participant represents and
warrants that all of his representations set forth in Section 11.1 of this
Agreement are true and correct as of the date hereof.

12. Integration. This Agreement and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with



--------------------------------------------------------------------------------

respect to its subject matter and shall not be amended except by written
amendment signed by all parties. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth in such
documents. This Restricted Stock Unit Grant Agreement and the Plan supersede all
prior agreements and understandings between the parties with respect to the
subject matter hereof.

13. Counterparts. This Restricted Stock Unit Grant Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

14. Governing Law. This Restricted Stock Unit Grant Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware without regard to the provisions thereof governing conflict of laws.

15. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Board in respect of the Plan, this
Restricted Stock Unit Grant Agreement and the Restricted Stock Unit shall be
final and conclusive.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit Grant
Agreement to be duly executed by its duly authorized officer and said
Participant has signed this Restricted Stock Unit Grant Agreement on his own
behalf, thereby representing that he has carefully read and understands this
Restricted Stock Unit Grant Agreement and the Plan as of the day and year first
written above.

 

LVB Acquisition, Inc.

 

By: Title: [PARTICIPANT]

 

Address: Telephone: Facsimile: